DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10-12 and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Downs et al (US20130303326).
Downs et al (US20130303326) discloses a rear drive unit (RDU) for a vehicle, the RDU comprising: a planetary gear set 200; a locking differential 110’ /30’ disposed directly adjacent the planetary gear set; and an input shaft 204 configured to selectively transfer torque to the locking differential 110’/30’ through the planetary gear set;
11. The RDU of claim 10, further comprising a shift collar 224 and a sleeve 246 disposed around the shift collar 224, the sleeve being configured to move the shift collar between a first position and a second position [para 0050];  
12. The RDU of claim 11, further comprising an input shaft 204 engaged with the shift collar 224, the input shaft 204 configured to transfer torque to the shift collar [para [0050-0051];
15. The RDU of claim 11, wherein the planetary gear set 200 includes a sun gear and at least one planetary gear engaged with the sun gear 208, the sun gear being configured to engage the shift collar 224 in the second position and the at least one planetary gear 210 including a pin extending through an entire length of the at least one planetary gear.;
16. The RDU of claim 15, wherein the at least one planetary gear 210 is radially engaged with the sun gear and the sun gear 208 is laterally engaged with the shift collar in the second position [para [0050-0051]];
17. The RDU of claim 10, wherein the planetary gear set 200 includes a planetary cage 212 configured to house a sun gear and at least one planetary gear, and wherein the locking differential includes a differential housing 38 configured to house a side gear 42’.

Allowable Subject Matter
Claims 1-9 are allowed.
the prior art of record does not disclose or otherwise render obvious a rear drive unit for a vehicle wherein the RDU has a locking plate engaging the side gear and a third position for the shift collar, in addition to the other claimed elements of claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or otherwise render obvious a rear drive unit for a vehicle wherein the RDU that has a spring between the shift collar and the sleeve and compresses when moving from 2nd to third position, in addition to the other claimed elements of claim 13.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or otherwise render obvious a rear drive unit for a vehicle wherein the first position, the shift collar is configured to transfer torque to the side gear through the differential housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLBY M HANSEN/Primary Examiner, Art Unit 3655